           Case 3:20-cv-05078-RBL-DWC Document 68 Filed 07/23/20 Page 1 of 2



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        JOHN EDWARD BETTYS,                               CASE NO. C20-5078RBL-DWC
 9
                               Plaintiff,                 ORDER
10               v.

11      JOHN HAMIL, et al.,

12                             Defendants.

13

14           THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

15   Recommendation [Dkt. # 61], recommending Defendants’ Motion to Dismiss be denied without

16   prejudice, in light of Plaintiff Bettys’ amended complaint. Defendants have not objected.

17          (1) The Report and Recommendation is ADOPTED;

18          (2) Defendants’ Motion to Dismiss is DENIED without prejudice to re-file.

19          (3) The Clerk is directed to send copies of this Order to Plaintiff, counsel for Defendants,

20   and to the Hon. David W. Christel.

21          (4) any other pending motions are RE-REFERRED to Magistrate Judge Christel.

22

23

24


     ORDER - 1
          Case 3:20-cv-05078-RBL-DWC Document 68 Filed 07/23/20 Page 2 of 2



 1         IT IS SO ORDERED.

 2         Dated this 23rd day of July, 2020.



                                                A
 3

 4
                                                Ronald B. Leighton
 5                                              United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
